Evans, J.
1. schools and school districts: reversion of school grounds: non user: consent of county superintendent. The land in question. comprises the schoolhouse lot of the defendant school district. It was acquired by the defendant in 1877, by deed from one Fliekinger. The deed contained a proviso that the land should revert to the grantor whenever it should cease to be used for school purposes. Subsequently, Fliekinger sold to plaintiff the quarter-sec- . tion farm out of which the acre was carved, and later conveyed to him his reversionary interest in the schoolhouse lot. A schoolhouse was built upon the property and a school maintained for many years. From March, 1909, to March, 1912, no school was held upon said property or in said school district. The reason for this was that there were hardly any children in the district, and such as were in the district attended school in other localities. During the period of three years, no director was elected. The building was greatly dilapidated and had so been for several years. The plaintiff claimed the reversion. Thereupon, a school was again opened with four or five scholars, only one or two of whom actually lived in the district. The plaintiff bases his claim to reversion both upon the deed and .upon the statute, Code Sec. 2816, which is as follows:
*45‘1 In the case of non-nser for school purposes for two years continuously of any real estate acquired for a schoolhouse site it shall revert,, with improvements thereon, to the owner of the tract from which it was taken, upon repayment of the purchase price without interest, together with the value of the improvements, to be determined by arbitration, but during its use the owner of the right of reversion shall have no interest in or control over the premises.”'
- In view of this statute, we shall have no need to consider the effect of the proviso in the original deed.
The defense rests upon two general propositions:
(1) It is argued that the closing of the school was with the consent and by the order of the county superintendent, and that this was equivalent to using the property for school purposes. There is a statutory provision which authorized the county superintendent to permit a district to hold school for a lesser number of weeks a year than the statutory requisite. We know of no provision which authorizes the county superintendent to permit a school district to hold no school whatever. We think, therefore, that the order of the county superintendent furnishes no aid to the defendant.
(2) It is further urged that the forfeiture provisions of the statute must be strictly construed, and that no greater relief should be awarded to the plaintiff than the strict terms of the statutory requirement. This contention may be conceded: The decree of the district court presents no infringement upon this rule. We are unable to see any possible construction of the statute in question, which will save this property to the defendant. There was a non-user for more than two years, beyond all question. The statute itself is supported by reasons of sound public policy. Unused school grounds and buildings present a degree of menace to the neighboring property. As might well be expected in such a case, this property was abandoned to tall weeds. The house coiild not be or was not kept locked. It was frequently oe.cupied by tramps and quasi tramps. Danger of fire was *46always imminent. The plaintiff’s buildings were close by. The condition thus created presented a constant menace to him. The statute in question does hot permit the plaintiff to appropriate the building of the defendant without paying its value as determined by arbitrators. This value was fixed at a liberal sum. If the population of the district should hereafter warrant the establishment of another school, the provisions of the statute are adequate to that end.
We think the fihding- of forfeiture is unavoidable, and the decree entered below is therefore — Affirmed.
Deemer, C. J., Ladd and Preston, JJ., concur.